l




i
             OFFICE OF THE‘ AYI’ORNEY GENERAL      OF TEXAS
                                AUSTlN




            .                                             :9


        Honorable Eortlmr   drown
        Bxecutlve Secretary
        ToWher   Ratirezult System of   Taxas
        Austin, mxcs

        Dear sir:



                                                     to the Teaoher




                contrlbutioa to the’Taackcr Rotirezont i;jr&tsiil?”
                  As ws unlorstnnd it, ths bill which ym attaoh
        to ymr letter conter?;platcstho eatcblishncnt of a sr;oolsl
        fund in the Etato Treesury, fron which special fund ths
 Ronorable Rortimef Brown, Rags 2



  State's contributiomto tho Teachers' Retirement System
  are to be appropricted by tho LcSislature biennially ln
  acCOr?anC8 with t&8 FrOYisian3 of Constitution  Article
  8, Section 6, In order to insure that there shall be
  biiiltUp in such fund a bslance  available tar appropria-
  tion and sufl'ioientto discharge tht?Ststs's obligation
  to the leacher Retirtment Syster;,the Stats Treasurer is
  directed to deposdt to the credit of such special fund a
  certain 8~ of mmey out of tha first taxes colleoted for
  the benefit of and vrhiohwould othazwlso 60 into the Get-
  era1 Reveoue FUnd.   The effect of this is to allocate
  certain tax nionies for deposit to the credit of a sp8cial
  fund, rather than to establish a "preferred c1ad.F against
  the General Rmonue Fund. We find no constitutional pro-
  vision inhibiting t:?is. It is well to obsorva, hozevsr,
  .thatthe bill which you cmlosod is not entirely clear in
  its anaounccaent of the purpose which ~;a gather is intend-
. ed to bs accoriplished. As dram, the bill is suoceptiblc
  of the construotion thet the Legislature, in violstion of
  the provisions of Artiolo 8, Section 6, of the Constitution,.
  limitingappropriations to two year periods, is atteziptiag
  to sake an appropriation unlinitcd in tine to the State ac-
  dinulation fund of the Teacher RetirercentSystem. The bill
  key be redrafted so as to nlekeit oleer that the oreatio,?
  of a spsoial fund subject to appropriation by the Legisla-
  ture is COLt8W&ated, not an appropriation.

           With respect to your second question, you are ad-
 Vised that v:e find no provision in the Constitution prohfb-
 iting t.heLegislature froa approprietin,gdirectly from th8
 Genoral Revenue Fund to provide the State's contribution
 to the Teacher Retiresent System, Article 2922, Section 8,
 Vernon's Civil Statute;, it is true, provides that 9:o ep-
 propriation shall be msde by the legislature out of the
 General l'undsof the State of Texas for the payzent of ben-
 efits as herein provided, psyrznts con only be ,rsdeout
 of special taxes levied 63 authorized in the Conotitutloml
 tieudiuentfor the retirenent of teachers." Eoveusr,   Article
 3, Seotlon 4Sa mrely provides,;

           "In addition to the poviorsgiven to the
      Legislature, under Section 40 of Article 3, it
      shall hsvo the right to levy taxes to provide
      a rstiremnt fund , , .'I


            .
xonorable   Xortimar   Brown, page 3



            The offect   of this Const.ltuticnnl    provision    is
Eerely to add the fund for the rctirwent         of teachers to
the public purposes for w!lich taxes @morally         nay be lev-
ied and expmded by the Lc&slsture under Article             3, Sec-
tion 48. Section 48s neither crpreoely         nor by titiplication
requires the lavy OS a special       tax or taxes exclusively
for the benefit of the Tsacher RetireLent Fund, The ef-
fect of the provision      i’3md in Article   2922, section 8,
mbave quoted is sinply to amounce a Legislative           policy
that the SinancinG OS teachers 1 retirezmt         contributions
by the State shall be by the levy ‘of special taxes for that
purposo.    This provision,     as other purely legislctive      pro-
ncunco::ents,  is subject to repeal or oiodlficatlon        by sub-
sequent leyislative    aotlon.     Xn fact,  this right,~is especially
recognized and preserved by the Legialaturo, %;;ith respect
to every prov1sio.n of the Act, in Article        2922, Goction 13.


                                               Yours vkp   truly

                                         A’PTORNZYGZX%L      OF TXAS
                                                g&&&c&/
                                         Jjy   I~      .
                                                Richard w. Fairohlld
                                                           Assistant



               ..

              AFPROVEDNOV
                       20, 1940
                                     .
               ATTORNEY
                      GENERAL
                            OF TMAS



                                ..